DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 1/4/2021, the requirements 35 U.S.C. 119 (a)-(d) are met.
Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.
Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakurada et al. (U.S. 2017/0282533 A1).
Sakurada et al. disclose the following claimed limitations: 
Regarding independent Claim 9, an inkjet recording apparatus (§§0054-0070 and Figs. 1, 3-4) used to record an image on a recording medium  (108, §§0062-0067) using an aqueous ink (§§0057, 0107), the apparatus comprising: 
a wax coating unit (107) that coats wax on a transfer body (101, §§0056-0061 and Fig. 1); 
a reaction solution (105) applying unit that applies an aqueous reaction solution containing a reaction agent reacting with the aqueous ink to the transfer body (§§0056-0061 and Fig. 1); 
an ink applying unit (103) that forms an intermediate image by ejecting the aqueous ink by an inkjet method and applying the aqueous ink to the transfer body (§§0056-0061 and Fig. 1); 
a transfer unit (113) that transfers the intermediate image by bringing the intermediate image into contact with the recording medium (§§0062-0065); and 
a temperature control unit (112, 115, §§0062-0063 and Figs. 1, 3-4) that controls a temperature of the transfer body so that a surface temperature Ta (°C) of the transfer body at a position where the intermediate image contacts the recording medium, a surface temperature Tb (°C) of the transfer body at a position where the intermediate image is separated from the transfer body, and a melting point Tm (°C) of the wax satisfy a relationship of Tb < Tm < Ta (Abstract, §§0024-0253, particularly §§0029-0048 and 0062-0067).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakurada et al. (U.S. 2017/0282533 A1) in view of Ikeda et al. (U.S. 2010/0156971 A1).
Sakurada et al. disclose the following claimed limitations: 
Regarding independent Claim 1, an inkjet (§0057) recording method of recording an image on a recording medium (108, §§0062-0067) using an aqueous ink (§§0057, 0107), the method comprising: 
coating (§0060) wax (§§0038-0039 and Fig. 2) on a transfer body (1 in Fig. 2, 101 and 104 in Fig. 1, see §0056); 
applying an aqueous reaction solution containing a reaction agent reacting with the aqueous ink (§§0010-0011, 0081-0089, 0107) to the transfer body; 
forming an intermediate image by applying the aqueous ink to the transfer body (§§0060-0061); and 
transferring the intermediate image by bringing the intermediate image into contact with the recording medium (§0052), wherein
a surface temperature Ta (°C) of the transfer body at a position where the intermediate image contacts the recording medium, a surface temperature Tb (°C) of the transfer body at a position where the intermediate image is separated from the transfer body, and a melting point Tm (°C) of the wax satisfy a relationship of Tb < Tm < Ta (Abstract, §§0024-0253, particularly §§0029-0048 and 0062-0067).
Sakurada et al. do not disclose the following claimed limitations:
Regarding independent Claim 1, the order in which the method steps are performed. Specifically, Sakurada et al. do not disclose coating wax on a transfer body and applying an aqueous reaction solution containing a reaction agent reacting with the aqueous ink to the transfer body to be performed in this order.
Regarding Claim 2, wherein the surface temperature Ta (°C) of the transfer body and the melting point Tm (°C) of the wax satisfy a relationship of Ta-Tm > 10 (°C). 
However, Sakurada et al. recognize the difference between Ta and Tm as a result-effective variable (§§0035, 0063-0067, 0153-0179). Routine optimization of variables recognized in the art as result-effective variables would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention. See MPEP 2144.05 II. 
Regarding Claim 3, wherein the surface temperature Tb (°C) of the transfer body and the melting point Tm (°C) of the wax satisfy a relationship of Tm-Tb > 20 (°C).
However, Sakurada et al. recognize the difference between Tb and Tm as a result-effective variable (§§0035, 0063-0067, 0153-0179). Routine optimization of variables recognized in the art as result-effective variables would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention. See MPEP 2144.05 II.
Regarding Claim 4, applying an aqueous transfer accelerating solution to a region of the transfer body to which the aqueous ink is applied to form the intermediate image, after applying the aqueous ink to the transfer body.
Ikeda et al. disclose the following claimed limitations: 
Regarding independent Claim 1, coating a sacrificial release layer (functionally similar to the wax coating of the instant invention) on a transfer body and applying an aqueous reaction solution (§0176) containing a reaction agent (§0189) reacting with the aqueous ink (§§0181, 0201-0202) to the transfer body to be performed in this order (§0041 and Fig. 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the order of coating and application operations of Ikeda et al. into the inkjet recording method of Sakurada et al. to enhance the release effect of the wax by depositing it directly on the surface of the transfer body. 
Regarding Claim 4, applying an aqueous transfer accelerating solution (Table 1) to a region of the transfer body to which the aqueous ink is applied to form the intermediate image, after applying the aqueous ink to the transfer body (§§0038, 0139 and Figs. 1, 11).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the aqueous transfer accelerating solution of Ikeda et al. into the inkjet recording method of Sakurada et al. to improve aqueous transfer and therefore image contrast.
Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: the primary reason for indicating allowable subject matter of claims 5-8 is the inclusion of the limitations of wherein the transfer accelerating solution contains resin particles. It is these limitations found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                                                                                                                                                                                                        



/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853